Case 17-34659   Doc 40   Filed 05/21/19 Entered 05/21/19 11:10:21   Desc Main
                           Document     Page 1 of 4
Case 17-34659   Doc 40   Filed 05/21/19 Entered 05/21/19 11:10:21   Desc Main
                           Document     Page 2 of 4
Case 17-34659   Doc 40   Filed 05/21/19 Entered 05/21/19 11:10:21   Desc Main
                           Document     Page 3 of 4
Case 17-34659   Doc 40   Filed 05/21/19 Entered 05/21/19 11:10:21   Desc Main
                           Document     Page 4 of 4
